Sichenzia Ross Friedman Ference LLP 61BROADWAY,NEW YORK NY 10006 TEL212 930 9700FAX212 930 9725WEBWWW. SRFF.COM June 15, VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re: Answers Corporation Ladies and Gentlemen: We are acting as counsel to Answers Corporation, a Delaware corporation (the “Company”), in connection with the filing by the Company with the Securities and Exchange Commission (the “Commission”) of a registration statement on Form S-3 (the “Registration Statement”), relating to the registration under the Securities Act of 1933, as amended (the “Securities Act”), of 2,868,067 shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”), consisting of (i) 1,272,727 shares of Common Stock issuable upon conversion of the Company’s Series B Convertible Preferred Stock (the “Series B Preferred
